Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 1 of 7 PageID #: 4889




                   EXHIBIT 2
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 2 of 7 PageID #: 4890




                                                                                          Nathan R. Curtis
                                                                                          Direct: +1 214.698.3423
                                                                                          Fax: +1 214.571.2961
                                                                                          NCurtis@gibsondunn.com


  November 13, 2020


  VIA ELECTRONIC MAIL

  Enoch H. Liang
  LTL Attorneys LLP
  300 S. Grand Ave., 14th Floor
  Los Angeles, California 90071
  enoch.liang@ltlattorneys.com

  Re:    KAIFI LLC v. T-Mobile US, Inc. et al., Case No. 2:20-cv-281 (E.D. Tex.)

  Dear Mr. Liang:

  I write on behalf of the Defendants (collectively, “T-Mobile”) regarding KAIFI’s deficient
  Disclosure of Asserted Claims & Infringement Contentions (“Infringement Contentions”) to
  T-Mobile, served on October 30, 2020. KAIFI’s Infringement Contentions failed to meet the
  basic requirements of P.R. 3-1 in the Eastern District of Texas. As a result, T-Mobile is unable
  to discern KAIFI’s theories of infringement, undermining the notice function of infringement
  contentions and substantially impairing T-Mobile’s ability to prepare its defenses.

  Below is a non-exhaustive identification of deficiencies in KAIFI’s Infringement Contentions.
  T-Mobile requests that KAIFI amend its contentions promptly to address these issues.
  T-Mobile has already been prejudiced by KAIFI’s failure to provided adequate contentions.
  The prejudice will be compounded the longer these issues go unresolved, particularly as the
  deadline for invalidity contentions approaches.

  A.     Deficiencies in Allegations Against Wi-Fi Calling

  P.R. 3-1(c) requires “identifying specifically where each element of each asserted claim is
  found within each Accused Instrumentality.” The purpose of early contentions is for KAIFI
  “to solidify, to the best it can at this stage, the theory of how the accused products infringe the
  asserted claims.” See Traxcell Techs., LLC v. Huawei Techs. USA Inc., No. 2:17-cv-00042,
  2017 WL 6559256, at *4 (E.D. Tex. Dec. 21, 2017). But KAIFI’s Infringement Contentions
  against T-Mobile’s Wi-Fi Calling system “make it impossible . . . to determine the theory of
  infringement with any certainty.” Id. Specifically, KAIFI’s claim chart is a maze of
  disconnected identifications of elements alleged to be a part of the Wi-Fi Calling system,
  without any “clear linkage” as to how KAIFI contends these elements fit together to satisfy
  the requirements of the claims. Id. Exemplary examples of these deficiencies are set forth
  below:
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 3 of 7 PageID #: 4891




  Enoch H. Liang
  November 13, 2020
  Page 2



  “a location register that stores location information of the data communication terminal”
  (claim 1). Despite the claims requiring “a location register that stores location information,”
  KAIFI’s Infringement Contentions treat “location register” and “location information”
  separately, without putting T-Mobile on notice of in which alleged “location register” KAIFI
  contends the alleged “location information” is stored, as required by the claims. Specifically,
  T-Mobile understands KAIFI’s Infringement Contentions to identify three alleged “location
  registers”: the Home Subscriber Server (“HHS”), the 3GPP Authentication, Authorization, and
  Accounting (“AAA”) Server, and the Gateway Mobile Location Center (“GMLC”). Inf. Cont.,
  App’x 1 at 17‒19. T-Mobile also understands KAIFI’s Infringement Contentions to separately
  identify nine purported pieces of “location information.”1 While KAIFI’s Infringement
  Contentions allege that the PDN Address, subscribed QoS profile, and APN are stored in the
  HSS, it does not ever identify where the other six alleged items of “location information” are
  stored—i.e., in the HSS, AAA Server, or GMLC. See id. T-Mobile is entitled to understand
  KAIFI’s theories as to what each alleged “location register” is and what “location information”
  each stores.

  “a router that determines the location of the data communication terminal stored in the
  location register” (claim 1). KAIFI’s Infringement Contentions are also deficient with respect
  to setting forth KAIFI’s theories as to how a “router . . . determines the location of the data
  communication terminal stored in the location register.” T-Mobile understands that the only
  “router” accused in KAIFI’s Infringement Contentions is the Packet Data Network Gateway
  (“PDN GW”). The Infringement Contentions allege that the PDN GW “retrieves subscriber
  data stored in the HSS, including location information stored in the location register.” Id.
  at 22. The chart does not, however, identify what “location information” from the HSS it is
  referring to, nor how such information is used to “determine[] the location of the data
  communication terminal stored in the location register.” See id. Additionally, the
  Infringement Contentions do not ever state how—if at all—the alleged router determines the
  location of the data communication terminal from the other alleged “location registers”
  identified in the prior element—i.e., the AAA Server and GMLC. T-Mobile is entitled to
  understand KAIFI’s theories as to how the alleged “router” (PDN GW) “determines the
  location of the data communication terminal stored in the location register.”

  “a second step of determining . . . the received indoor system ID information is identical to
  indoor system ID information stored in the location register” (claim 12). KAIFI’s
  Infringement Contentions do not provide notice of how KAIFI contends T-Mobile’s Wi-Fi

   1
       The identified “location information” is: PDN Address, subscribed QoS profile, Access
       Point Name (“APN”), Global Positioning System (“GPS”) information, Cell Identification
       (“CID”), Time Difference of Arrival (“TDOA”), a Binding Cache Entry (“BCE”), flow
       binding information, and IP flow information. Inf. Cont., App’x 1 at 19‒20.
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 4 of 7 PageID #: 4892




  Enoch H. Liang
  November 13, 2020
  Page 3



  Calling system “determin[es] whether . . . the received indoor system ID information is
  identical to indoor system ID information stored in the location register.” The only alleged
  “indoor system ID information” in the Infringement Contentions is the Wi-Fi Service Set
  Identifier (“SSID”). Id. at 58‒61. But the chart for this limitation never alleges that the SSID
  is stored in a “location register,” let alone that the SSID stored in a location register is compared
  to one received by the data communication terminal. T-Mobile is entitled to know how KAIFI
  alleges this limitation is met in T-Mobile’s Wi-Fi Calling system—i.e., what alleged “location
  register” stores the SSID and how it is compared with one received by the data communication
  terminal.

  “storing the indoor location” and “storing the outdoor location” (claim 12). The third step
  of the asserted independent method claim requires “storing the indoor location into the location
  register” and the sixth step requires “storing the outdoor location into the location register.”
  The Infringement Contentions, however, do not clearly identify what information elements
  KAIFI contends are the “indoor location” and “outdoor location,” or what alleged “location
  register” those information elements are stored in. T-Mobile is entitled to this information to
  be able to prepare its case.

  B.      Deficiencies in Allegations Against Non-Wi-Fi Calling Services

  KAIFI’s contentions fail to provide a chart for each of the Accused Instrumentalities identified.
  See Inf. Cont. at 2–3. Under P.R. 3-1(c), infringement contentions shall contain “[a] chart
  identifying specifically where each element of each asserted claim is found within each
  Accused Instrumentality.” See P.R. 3-1(c) (emphasis added). While “[i]t is possible for a
  plaintiff to use a single chart for multiple products, if separate charts would be identical for
  each product,” the Court has held that “broad conclusory allegations that the products are
  similar do not allow Plaintiffs to circumvent the Local Rules.” UltimatePointer, LLC v.
  Nintendo Co., No. 6:11-CV-496, 2013 WL 12140173, at *3 (E.D. Tex. May 28, 2013).
  Instead, if the plaintiff chooses to “designate and chart only an exemplar accused infringing
  product, Plaintiff must provide an explanation of the technical and functional identity of the
  products represented,” and “compare each exemplar product to each asserted patent on a claim
  by claim, element by element basis.” Id.; see also Traxcell Techs., 2017 WL 6559256, at *5
  (“Traxcell’s contentions do not chart each accused product or otherwise identify how each
  accused product is technically or functionally equivalent to a charted product, as required by
  the local patent rule. There is no way for the defendants to channel discovery or prepare for
  claim construction without such an indication.”).

  KAIFI’s Infringement Contentions present Wi-Fi Calling as a representative product but
  provide only conclusory statements that the other Accused Instrumentalities “utilize the same
  or substantially similar technology.” See Inf. Cont. at 3. KAIFI further “contends that these
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 5 of 7 PageID #: 4893




  Enoch H. Liang
  November 13, 2020
  Page 4



  infringement contentions are equally applicable to all” of the Accused Instrumentalities, but
  provides no further explanation for why this is so. See Inf. Cont., App’x 1 at 4. These
  conclusory statements are insufficient. Although T-Mobile maintains that the Accused
  Instrumentalities are not materially similar, to the extent that KAIFI still believes they are,
  KAIFI must “provide an explanation of the technical and functional identity of the products
  represented,” and “compare each exemplar product to each asserted patent on a claim by claim,
  element by element basis.” UltimatePointer, 2013 WL 12140173, at *3. KAIFI’s
  Infringement Contentions fail to provide any explanations regarding the technical and
  functional similarities in the accused products in contravention of the law.

  Additionally, aside from the lack of compliance with the Local Rules, the allegation that these
  Accused Instrumentalities function in a substantially similar manner to Wi-Fi Calling is false.
  KAIFI knows—or at least should know—that the over-the-top (“OTT”) services do not
  function the same way as Wi-Fi Calling. Indeed, this was something that was raised in a prior
  litigation brought by KAIFI asserting the same patent. See, e.g., KAIFI LLC v. AT&T Inc., No.
  2:19-cv-00138-JRG, Dkt. 197 (E.D. Tex. June 18, 2020). By way of example only, KAIFI’s
  Infringement Contentions present a figure (reproduced below with annotations) that purports
  to show interworking between 3GPP access (e.g., LTE) and non-3GPP access (e.g., Wi-Fi) for
  Wi-Fi Calling. See Inf. Cont., App’x 1 at 21 (citing KAIFI_0004430 at 4454). As the figure
  shows and the Infringement Contentions allege, “IP traffic runs through the PDN GW,”
  regardless of whether a device is connected via LTE or Wi-Fi. Id. at 22. OTT services do not
  operate this way; instead, as shown by the red annotation below, the data path for OTT services
  when a device is connected via Wi-Fi bypasses the entire core network and PDN GW. KAIFI’s
  Infringement Contentions do not explain how the PDN GW serves as the claimed “router” for
  such services.
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 6 of 7 PageID #: 4894




  Enoch H. Liang
  November 13, 2020
  Page 5



  Inf. Cont., App’x 1 at 21 (annotated); see also KAIFI LLC v. AT&T Inc., No. 2:19-cv-00138-
  JRG, Dkt. 197 at 8 (E.D. Tex. June 18, 2020) (showing Wi-Fi data path for OTT applications
  does not pass through PDN GW).

  It is therefore unreasonable for KAIFI to continue to allege that non-Wi-Fi Calling Accused
  Instrumentalities such as OTT services are adequately represented by the single chart for Wi-Fi
  Calling. KAIFI must provide separate claim charts for each Accused Instrumentality as well
  as remedy the following deficiencies for the non-Wi-Fi Calling services that arise due to
  KAIFI’s reliance on the Wi-Fi Calling chart. In addition to this deficiency in the allegations
  against OTT services, other exemplary examples of these deficiencies are set forth below:

  T-Home Internet and T-Mobile Wi-Fi Services. T-Home Internet and T-Mobile Wi-Fi
  Services2 are not functionally similar to Wi-Fi Calling. These services from T-Mobile simply
  provide users with connectivity to the internet. KAIFI’s Infringement Contentions do not
  explain how, if at all, these services relate to “seamless switching or hand-off between
  [T-Mobile’s] cellular (LTE) network and a Wi-Fi network.” Additionally, the Infringement
  Contentions do not explain how these services, which rely on LTE connectivity to provide
  internet access, are “connected with the internet network via a wire.” See ’728 patent, cl. 1.
  The Infringement Contentions thus fail to provide T-Mobile with adequate notice of KAIFI’s
  infringement theories with respect to these services.

  T-Vision. T-Vision3 is not functionally similar to Wi-Fi Calling. T-Vision is a TV service
  provided to certain T-Mobile customers, not a service for “provid[ing] roaming of voice/data
  signals,” as KAIFI alleges with respect to Wi-Fi Calling. See Inf. Cont., App’x 1 at 1, 4.
  KAIFI’s Infringement Contentions fail to provide an infringement theory with respect to these
  television services.

  Binge On and Music Freedom. KAIFI’s allegations with respect to Binge On and Music
  Freedom are also deficient. The Infringement Contentions allege that “T-Mobile also provides
  roaming of voice/data signals, such as media streaming through Binge On, which enables on
  demand streaming on T-Mobile Wireless, with ‘seamless’ switching between networks.” Id.
  at 4 (citing KAIFI_0054237 and KAIFI_0054242). But the T-Mobile webpages cited in
  support of this allegation say nothing about “seamless” switching for Binge On. Binge On4

   2
       https://www.t-mobile.com/isp.
   3
       https://www.t-mobile.com/tvision.
   4
       https://www.t-mobile.com/support/plans-features/unlimited-video-streaming-with-binge-
       on.
                                                                          (Cont’d on next page)
Case 2:20-cv-00281-JRG Document 113-3 Filed 03/22/21 Page 7 of 7 PageID #: 4895




  Enoch H. Liang
  November 13, 2020
  Page 6



  and Music Freedom5 are unlimited streaming services offered by T-Mobile that allow
  subscribers to stream video and/or music without having that data deducted from their monthly
  data allowance. KAIFI’s Infringement Contentions fail to allege how these services meet any
  of the claim elements.

  Other OTT Services. Finally, KAIFI accuses “any and all ‘over the top’ media streaming
  services and IP Multimedia Subsystem services,” but as explained above, these services bypass
  T-Mobile’s core network and PDN GW, thus making Wi-Fi Calling non-representative with
  respect to them. Furthermore, to the extent KAIFI intends to include additional products under
  this umbrella, it must specify the exact products it is accusing of infringement. See Tivo Inc.
  v. Samsung Elecs. Co., No. 2:15-CV-1503-JRG, 2016 WL 5172008, at *3 (E.D. Tex. July 22,
  2016) (“TiVo cannot simply rely on the ‘same or similar functionality’ language to sweep in
  additional products that have not been identified with sufficient specificity . . . .”).

  Because the Accused Instrumentalities contain multiple material differences as explained
  above, KAIFI is required to provide T-Mobile with a chart for each of the Accused
  Instrumentalities. See Alacritech Inc. v. CenturyLink, Inc., No. 2:16-CV-00693-JRG-RSP,
  2017 WL 3007464, at *4 (E.D. Tex. July 14, 2017) (requiring that the plaintiff “chart every
  model of the . . . accused instrumentalities” if there are material differences among the accused
  instrumentalities).

                                          *      *       *

  Please confirm that KAIFI will promptly remedy the numerous deficiencies contained in its
  Infringement Contentions, including the non-exhaustive issues identified above.

  Sincerely,



  Nathan Curtis




   5
       https://www.t-mobile.com/offers/free-music-streaming.
